


110 HR 6738 IH: The National Bioenergy Partnership

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6738
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Inslee (for
			 himself, Mr. Whitfield of Kentucky,
			 Mr. Delahunt,
			 Mr. Scott of Georgia,
			 Mr. Carnahan,
			 Mr. Smith of Washington,
			 Mr. Baird,
			 Mrs. McMorris Rodgers,
			 Mr. Larsen of Washington,
			 Mr. Bishop of New York, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To establish a National Bioenergy
		  Partnership.
	
	
		1.Short titleThis Act may be cited as
			 The National Bioenergy Partnership
			 Act.
		2.National Bioenergy
			 Partnership
			(a)In
			 generalThe Secretary of Energy shall establish a National
			 Bioenergy Partnership to provide coordination among programs of State
			 governments, the Federal Government, and the private sector that support the
			 institutional and physical infrastructure necessary to promote the deployment
			 of sustainable biomass fuels and bioenergy technologies for the United
			 States.
			(b)ProgramThe
			 National Bioenergy Partnership shall consist of five regions, to be
			 administered by the CONEG Policy Research Center, the Council of Great Lakes
			 Governors, the Southern States Energy Board, the Western Governors Association,
			 and the Pacific Regional Biomass Energy Partnership led by the Washington State
			 University Energy Program.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of fiscal years 2009 through 2013 to carry out this section—
				(1)$5,000,000, to be
			 allocated among the 5 regions described in subsection (b) on the basis of the
			 number of States in each region, for distribution among the member States of
			 that region based on procedures developed by the member States of the region;
			 and
				(2)$2,500,000, to be
			 allocated equally among the 5 regions described in subsection (b) for
			 regionwide activities, including technical assistance and regional studies and
			 coordination.
				
